DETAILED ACTION
 Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 2/18/22.  Applicant amended claims 1-3, 7-10, 12-18, 20-24, 26-35, 39, 40 and canceled claims 11, 37, 38.  Therefore, claims 1-10, 12-36, 39-40 are currently pending in this application.  

Claim Objections
Claims 27, 28 are objected to because of the following informalities:  
-In claims 27, 28, line 1, “Claims” needs to be changed to -- claim --.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the multiple combustion chambers are utilized in series” (in claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

	                            Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-36, 39, 40 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 29 of the amendment filed on 2/18/22, the applicants added the claimed limitations including “ controlling the flow of the exhaust gas and the flow of the fuel to minimize oxygen levels in exhaust gases downstream of the outlet of each chamber”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed. 
Claims 30-36, 39, 40 depend from claim 29, and contain all of the limitations of claim 29. Therefore, claims 30-36, 39, 40 are rejected for the same reasons as claim 29.


The amendment filed 2/18/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure.  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 10 recites “the fuel source” which renders claim indefinite since it is unclear the “fuel source” is the first fuel source or the second fuel source.
Claim 18 recites “to each of the combustion chamber” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8 are rejected under 35 U.S.C. 102a1 as being anticipated by  Robertson et al. (US 2007/0227125).
Regarding claim 1, Robertson discloses a system for reducing emissions from an internal combustion engine (see par. [0002]), comprising:
a combustion chamber (10) (Fig.1, par. [0012]) having an inlet and an outlet;
a fuel delivery device (see par. [0012]) for delivering fuel to the combustion chamber; and a control system (40)(Fig. 1) for controlling a fuel to oxidizer ratio in the combustion chamber (see par. [0014]); and a valve (104)(Fig. 1) positioned upstream of the inlet and operably coupled with the control system (40) (Fig. 1), wherein the control system meters an amount of an exhaust gas provided to the combustion chamber (see par. [0019]).



    PNG
    media_image1.png
    282
    688
    media_image1.png
    Greyscale


Regarding claim 2, Robertson discloses the system of claim 1, Robertson further discloses wherein the control system (40) (Fig. 1) is in communication with the fuel delivery device for regulating an amount of fuel to be delivered to the combustion chamber (10) (Fig. 1) to minimize oxygen levels in exhaust gases at the outlet (see par. [0019)).

Regarding claim 3, Robertson discloses the system of claim 1, Robertson further  discloses wherein the control system includes an oxygen sensor (oxidant flow rate sensor 90) (see par. [0017]) in communication with reactants or products of a combustion process in the combustion chamber for sensing oxygen levels in exhaust gases.

Regarding claim 4, Robertson discloses the system of claim 3, Robertson further discloses an upstream oxygen sensor located at or near the inlet and connected to the control system (see par. [0017]).





Regarding claim 7, Robertson discloses the system of claim 1, it is inherent that the fuel dispensing device (not shown but must have) in  Robertson is a fuel nozzle, an atomizing fuel nozzle, or a fuel injector.

Regarding claim 8, Robertson discloses the system of claim 1; Robertson further discloses an exhaust gas recirculation (EGR) duct (102) for returning a portion of the exhaust gases from the outlet to the inlet (see Fig. 1).

Claim(s) 18-23, 25, 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Kotrba et al. (US 2011/0203261).
Regarding claim 18, Kotrba discloses a vehicle having reduced emissions itput, comprising:
an internal combustion engine (12) (Fig. 1); and
an emission reduction system for reducing emissions from the internal combustion engine operably coupled with the exhaust pipe (60) (Fig. 1), wherein the emission reduction system comprises:
a combustion chamber (40) (Fig. 1, par. [0061]) having an inlet and an outlet;
a fuel delivery device (52) (Fig. 1, par. [0023]) for delivering fuel to the combustion chamber; and a control system connected to the fuel delivery device for regulating an amount of fuel to be delivered to the combustion chamber to reduce oxygen levels in exhaust gases at the outlet (see par. (0023]); and 

    PNG
    media_image2.png
    588
    898
    media_image2.png
    Greyscale

a bypass system including a bypass pipe (60) (Fig. 1) fluidly connected to the exhaust pipe upstream of the emission reduction system and to an exhaust stack downstream of the emission reduction system, wherein a variable amount of exhaust flow is provided to each of the combustion chamber of the emission reduction system and the bypass pipe of the bypass system (see Fig. 1, par. [0022, 0024]).

Regarding claim 19, Kotrba discloses the vehicle of claim 18, Kotrba further discloses the internal combustion engine is a diesel engine (see par. [0019]).

 Regarding claim 20, Kotrba discloses a method of reducing emissions from an internal combustion engine, the method comprising the steps of:
establishing a flow of ambient air (54) (Fig. 1) into a combustion chamber (burner 40) (Fig. 1) having a first inlet and an outlet, the flow of the ambient air provided through a second inlet separated from the first inlet;

igniting the fuel (using igniters 55) (Fig. 1, par. [0023]) in the combustion chamber; and controlling the flow of the exhaust gas and the flow of the fuel to reduce oxygen levels in the exhaust gas downstream of the outlet relative to exhaust gas upstream of the second inlet (see par.[0023]).

Regarding claims 21, 28, Kotrba discloses the method of claims 20, 29, Kotrba further discloses wherein the step of establishing a flow of exhaust gas utilizes a bypass system (see Fig. 1).

Regarding claim 22, Kotrba discloses the method of claims 20, 29, Kotrba further discloses wherein the step of controlling the flow of exhaust gas and the flow of fuel is accomplished by controlling a fuel air ratio (FAR) (see par. [0023)).

Regarding claim 23, Kotrba discloses the method of claims 20, 29, Kotrba further discloses the step of detecting combustion in the combustion chamber (see par. [0199)).

Regarding claim 25, Kotrba discloses the method of Claims 20, 29, Kotrba  further discloses the step of introducing fuel involves pre-mixing fuel with the flow of exhaust gas (see Fig. 1]).




Claims 20-25, 27-28 are rejected under 35 U.S.C. 102a1 as being anticipated by  Nohl et al. (US 2009/0180937).
Regarding claim 20, Nohl discloses a method of reducing emissions from an internal combustion engine, the method comprising the steps of:
establishing a flow of ambient air (112) (Fig. 9) into a combustion chamber (96) (Fig. 9) having a first inlet and an outlet, the flow of the ambient air provided through a second inlet separated from the first inlet;
developing a stream of exhaust gas (94) (Fig. 9) by initiating operation of the internal combustion engine; establishing a flow of exhaust gas through a combustion chamber (96)(Fig. 9); introducing flow of fuel  (119) (Fig. 9) into the combustion chamber (see par. [0046]);
igniting the fuel (using igniter 30) (Fig. 4, par. [0026]) in the combustion chamber (see par. [0048]); controlling the flow of exhaust gas and the flow of fuel to reduce oxygen levels in exhaust gas downstream of the outlet relative to exhaust gas upstream of the second inlet (see par. [0050]).

Regarding claims 21, 28, Nohl discloses the method of claim 20, Nohl further discloses wherein the step of establishing a flow of exhaust gas utilizes a bypass system (see par. [0007]).

Regarding claim 22, Nohl discloses the method of claim 20, Nohl discloses wherein the step of controlling the flow of exhaust gas and the flow of fuel is accomplished by controlling a fuel air ratio (FAR) (see par. [0050)).

Regarding claim 23, Nohl discloses the method of claim 20, Nohl further discloses the step of detecting combustion in the combustion chamber (see par. [0050)).

Regarding claim 24, Nohl discloses the method of claim 20, Nohl further discloses the step of sensing oxygen levels in the exhaust gases (see par. [0050)).

Regarding claim 25, Nohl discloses the method of claim 20, Nohl further discloses the step of introducing fuel involves pre-mixing fuel with the flow of exhaust gas (see Fig. 3).

Regarding claim 27, Nohl discloses the method of claim 20, Nohl further discloses the step of introducing supplemental oxygen downstream of the combustion chamber to reduce levels of carbon monoxide (CO) (see par. [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2007/0227125) in view of Tanca (US 2011/0045422).

Tanca teaches a selective non-catalytic reduction (SNCR) system is located downstream of a burner (24) (Fig. 2, par. [0054)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a selective non-catalytic reduction (SNCR) system is located downstream of a burner as taught by Tanca in the Robertson system for reducing harmful NOx emission in the flue gasses (see par. [0054)).

Claim(s) 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518) in view of Nohl et al. (US 2009/0180937).   
Regarding claim 9, Komai discloses an internal combustion engine having reduced emissions output, comprising:
an exhaust gas system;
a first fuel source (3) (Fig 1) for providing fuel to the internal combustion engine; and a system for reducing emissions from the exhaust gas system, the system comprising;
a combustion chamber (12 or 15) (Fig. 1, par. [0026]) having an inlet and an outlet; and a fuel delivery device (not numbered) (Fig. 1, par. [0026]) located within the combustion chamber; the fuel delivery device receiving fuel from a second fuel source (18 (Fig. 1); and 
a control system (104) (Fig. 1) connected to the delivery device for regulating an amount of fuel to be dispensed into the combustion chamber to reduce oxygen levels in exhaust gases at the outlet (see par. [0050]).
However, Komai fails to disclose regulating an amount of fuel to be dispensed into the combustion chamber to reduce oxygen levels in exhaust gases at the outlet.

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Komai by regulating an amount of fuel to be dispensed into the combustion chamber to reduce oxygen levels in exhaust gases at the outlet as taught by Nohl as both Komai and Nohl are directed toward the same field of endeavor, the burner system. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Komai to regulate an amount of fuel to be dispensed into the combustion chamber to reduce oxygen levels in exhaust gases at the outlet would have advantageously provided enough fuel to the burner to consume the amount of usable oxygen so as to avoid overfueling the burner system. 

Regarding claim 10, the modified Komai discloses the system of claim 9, Nohl further teaches wherein the fuel delivery device receives fuel from the fuel source (117)(see par. [0046)).

Regarding claim 17, the modified Komai discloses the system of claim 9, Nohl further teaches an oxygen sensor (not shown) in communication with products of a combustion process in the combustion chamber for sensing oxygen levels in exhaust gases (see par. [0050]).

Claims 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518) in view of Nohl et al. (US 2009/0180937) as applied to claim 9 above, and further in view of Kanba et al. (US 2013/0186074).
Regarding claims 13, 15, 16, the modified Komai discloses the system of claim 9; however, Komai fails to disclose an exhaust gas recirculation (EGR) duct for returning a portion 
Kanba teaches an exhaust gas recirculation (EGR) duct for returning a portion of the exhaust gases (61) from an outlet of a burner (30) (Fig. 1) to an internal combustion engine (see Fig. 1) and returning a portion of the exhaust gases (41) (Fig. 1) from an internal combustion engine to the internal combustion engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use an exhaust gas recirculation (EGR) duct for returning a portion of the exhaust gases from the outlet of a burner to the engine as taught by Kanba in the Komai system for increasing or reducing the flow rate of the exhaust gas to be supplied to the burner device to ensure an appropriate ignition performance of the burner device (see Kanba, par. [0013]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518) in view of Nohl et al. (US 2009/0180937) as applied to claim 9, and further  in view of Tanca (US 2011/0045422).
The modified Komai discloses the system of claim 9; however, Komai fails to disclose wherein the system further includes a selective non- catalytic reduction (SNCR) system upstream or downstream of the combustion chamber.
Tanca teaches a selective non-catalytic reduction (SNCR) system is located downstream of a burner (24) (Fig. 2, par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a selective non-catalytic reduction (SNCR) system is located downstream of a burner as taught by Tanca in the Komai system for reducing harmful NOx emission in the flue gasses (see par. [0054]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nohl et al. (US 2009/0180937) as applied to claim 20, in view of Tanca (US 2011/0045422).
Nohl discloses the system of claim 20; however, Komai fails to disclose wherein the system further includes a selective non- catalytic reduction (SNCR) system upstream or downstream of the combustion chamber.
Tanca teaches a selective non-catalytic reduction (SNCR) system is located downstream of a burner (24) (Fig. 2, par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a selective non-catalytic reduction (SNCR) system is located downstream of a burner as taught by Tanca in the Nohl system for reducing harmful NOx emission in the flue gasses (see par. [0054]).

                                                            Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747